Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 is previously presented.
Claims 2-4 are original.
Claims 6-34 are cancelled.
Claims 35-47 are withdrawn.

Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive.

Applicant argues that the Figs. of the individual references Hutchinson and DeBruyn do not show “respective longitudinal axes that are offset from one another along substantially the entire length of the body portion, such that a wall thickness of the body portion varies circumferentially around the preform.”  Remarks pp. 7-8.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Applicant argues that the asymmetrical preform of De Bruyn would not have led one of ordinary skill in the art to arrive at the claimed invention before the effective filing date.  See Remarks pp. 8.

	This is not found persuasive because it is when the teachings of De Bruyn and Hutchinson are combined that one of ordinary skill in the art arrives at the claimed invention before the effective filing date.
	De Bruyn teaches that a preform can be asymmetrical and Hutchinson teaches that preforms may be symmetrical or asymmetrical.  [0065].  While De Bruyn is not recognizing that the cross-sectional shapes are offset from one another, Hutchinson recognizes that the thickness of the various portions of the preform may vary so long as they are thicker than a critical minimum thickness.  See col. 27, ll. 38-50.  Therefore, their combination renders obvious the claimed preform with variable thicknesses in the offset regions.
	
	Applicant argues that the combination Hutchinson/De Bruyn does not disclose wherein a base thickness of the base portion varies circumferentially around the preform within a region of the base portion defined by the circumference of the inner surface of the body portion.  Remarks pp. 8.

	This is not found persuasive because it is unclear from Applicant’s Remarks the differences between an asymmetrical preform and one which varies circumferentially around the base with variable .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson (US 6352426) and further in view of De Bruyn (US 2010/0307954).

Regarding claim 1, Hutchinson discloses a preform (see multilayer preform of title, preform 30 of col. 10, ll. 54) comprising:
A neck portion (see neck portion 32 of col. 10, ll. 53-65, Fig. 3-4);
A base portion (see item 42 of Fig. 2, similar region in Figs. 3-4);
A body portion (see body portion 34 of Figs. 3-4, col. 10, ll. 55) extending between the neck portion and the base portion (see Fig. 3-4);
The body portion being defined between an inner surface (see interior surface 54) having a circular transverse cross-section shape (see Fig, the annular surface is interpreted to be axially symmetrical, as understood by one of ordinary skill in the art) and an outer surface (see outer surface of col. 34, ll. 3) also having a circular transverse cross-sectional shape (taken as the outer layer is circular with a greater radius than the inner surface).

Hutchinson does not disclose wherein the inner and outer surfaces having respective longitudinal axes that are offset from one another along substantially the entire length of the body portion (Examiner has taken this claim limitation to mean that the centers of the circles for the two surfaces, the inner surface and the outer surface are not the same), such that a wall thickness of the body portion varies circumferentially around the preform (see annotated drawing below);
Wherein the base portion is defined between an inner end surface and an outer end surface that extend from the inner surface of the body portion and the outer surface of the body portion, respectively, coaxially therewith, wherein a base thickness of the base portion varies circumferentially 
In the same field of endeavor of plastic bottle manufacture, De Bruyn disclose wherein the preform has a body, neck and base (see Fig. 4 and [0044]-[0045] & [0066]) and may be asymmetrical ([0065]).  See Fig. 2.

    PNG
    media_image1.png
    389
    220
    media_image1.png
    Greyscale

Examiner has taken this to read on wherein the inner and outer surfaces having respective longitudinal axes that are offset from one another along substantially the entire length of the body portion, such that a wall thickness of the body portion varies circumferentially around the preform.  See Fig. 4.
De Bruyn discloses wherein the asymmetric preform insures a more homogeneous/uniform wall thickness and compensates for the asymmetrical blowing process.  [0065]. This was desirable in the preform of Hutchinson.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the asymmetrical non-uniform preform of De Bruyn with the preform of Hutchinson to arrive at the claimed preform before the effective filing date because doing so insures a more homogeneous/uniform wall thickness of the final product, and compensates for the asymmetrical blowing process.

Regarding claim 2, Hutchinson does not teach wherein the wall thickness comprises a first wall thickness at a first point of a plurality of points around a circumference of the body portion and a second wall thickness at a second point of the plurality of points around the circumference of the body portion.
Examiner has taken it that the first and second points need not be the same distance from the bottom/base section along the body portion/axial length of the preform.  That is unclaimed as of yet and within the broadest reasonable interpretation of the claimed subject matter.
In the same field of endeavor of preform design, De Bruyn discloses wherein the wall thickness comprises a first wall thickness at a first point of a plurality of points around a circumference of the body portion and a second wall thickness at a second point of the plurality of points around the circumference of the body portion.
	Examiner has taken it that the asymmetric centers of the two circles implicitly has varied wall thicknesses around a constant height distance from the base of the preform, as understood by one of ordinary skill in the art before the effective filing date.
	When viewed from above, a larger circle outside of a smaller circle with different radii will have the following patterns.
[AltContent: textbox (First point (small thickness))][AltContent: arrow][AltContent: textbox (Second point (relatively large thickness))][AltContent: arrow][AltContent: oval][AltContent: oval]
[AltContent: arrow]
[AltContent: arrow]




 	Regarding claim 3, Hutchinson disclose wherein the first wall thickness and the second wall thickness are selected based on (any thicknesses can be designed based on any parameter of the blow molding method as an intended use of the preform) blow-molding considerations for the first point and 
	Furthermore, the blowing is a process parameter related to the thickness as noted in De Bruyn.  [0019], [0036] and [0065]-[0066].

	Regarding claim 4, the combination renders obvious wherein the first wall thickness is larger than the second wall thickness where a travel distance of the first point during a blow-molding process with be longer than a travel distance of the second point during the blow molding process. See Fig. 4 of De Bruyn and cited portions.
Examiner has taken it that the placement of the asymmetrical thickness preform in a mold which has axial symmetry in one plane will read on the claimed path distances of travel of the preform during blow molding.

    PNG
    media_image2.png
    678
    261
    media_image2.png
    Greyscale

5, Hutchinson discloses wherein the base portion has one of a substantially hemispherical or conical shape that terminates in a vestige portion.  Examiner has taken it that the base portion of Hutchinson is substantially hemispherical as understood by one of ordinary skill in the art.  See Fig. 3-4.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712